UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1046



DOROTHY D. HATCHETT,

                                               Plaintiff - Appellant,

             versus


JOHN POTTER, Postmaster General, United States
Postal Service,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-461)


Submitted:    December 3, 2002            Decided:     December 18, 2002


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy D. Hatchett, Appellant Pro Se.       Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia; Stephan James
Boardman, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dorothy   D.    Hatchett   appeals   the   district   court’s   order

granting Appellee’s Motion to Dismiss, or in the alternative,

Motion for Summary Judgment.     We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.     See Hatchett v. Potter, No. CA-00-461 (E.D. Va.

Dec. 7, 2001).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2